 In the Matter of KOPPERS STORES, A DIVISION OF EASTERNGASANDFUELASSOCIATES, EMPLOYERandUNITEDCONSTRUCTIONWORKERS,AFFILIATED WITH UNITED MINE WORKERS OF AMERICA, PETITIONERCase No. 9-R-.435.--DecidedApril 23, 1947Mr. Charles E. Mahan,of Fayetteville,W. Va., for the Employer.Mr. Sidney C. Box,of Beckley, W. Va., andMr. Hobert C. Callo-way,ofWelch, W. Va., for the Petitioner.Mr. Lloyd S. Greenidge,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Beckley,West Virginia, on February 18, 1947, before Allen Sinsheimer, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF TFIE EMPLOYERKoppers Stores,a Division of Eastern Gas and Fuel Associates,operates 45 retail stores in the States of Kentucky,West Virginia, andPennsylvania and does a gross annual business in excess of $12,000,000.All stores are department stores handling meat and.groceries, as wellas hardware,furniture,and clothing.The stores are organized into 5districts with headquarters in West Virginia and Pennsylvania.TheKoppers' store at Wharton,West Virginia, the only store involvedherein, is part of the Montgomery district which has a total of 11stores.Approximately 64 percent of all materials purchased for salein the stores is obtained from sources outside the State of West Vir-ginia.All retail sales of stores located inNestVirginia are madetherein.For a 6-month period ending September 31, 1946, sales of allstores in this district amounted to$1,400,000, of which approximately$173,000 or 12.24 percent were made by the Wharton store.73 N. L. R. B, No 102.504 KOPPERSSTORES505The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the UnitedMine Workers of America, claiming to represent employees of theEmployer.IN. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all employees at the Employer'sWharton store, including department heads, sales persons, cashiers,receiving and mailing clerks, fountain attendants, and delivery men,but excluding junior and senior office clerks, the store manager, and theassistant store manager.The Employer contends that a unit limitedto the employees of the Wharton store is inappropriate, that an appro-priate unit should include the employees of all its 45 stores or, at least,the employees in all the stores within the district o f which the Whartonstore is a part.There is no dispute as to inclusions and exclusions.As previously stated, the Employer has 45 stores in the States ofKentucky,West Virginia, and Pennsylvania.These Stores aregrouped for administrative purposes into 5 districts each of which isin charge of a district manager.The Wharton store is part of theMontgomery district which contains 11 stores.Control over all thestores is centered in the home office at Pittsburgh, Pennsylvania, andin the buying office at Huntington, West Virginia.The General Man-ager maintains his office in Pittsburgh.The Merchandise and Person-nel Managers maintain offices in Huntington; the former directs themerchandising operations of all stores and warehouses and the lattersupervises the personnel.General policies and rules of procedureoriginate in Pittsburgh or Huntington.Advertising, auditing, mer-chandising, pricing, and personnel practices are standardized through-out all districts.The district manager coordinates all merchandisingand personnel policies within his district.The Employer prints auniform price list which is used by store managers to requisition allsupplies from the district warehouse subject to approval by the dis- 506DECISIONS OF NATIONAL LABOR, RELATIONS BOARDtrict manager.All promotions, transfers, discharges, or other changesin the status of employees must be approved by the district managerwith a few exceptions noted hereinafter.The Wharton store is 59 miles from the nearest other store of theEmployer in the -Montgomery district, 83 miles from the farthest storein the district and 68 miles from the district headquarters at Kimberly.There is no town of any size within 18 miles of Wharton.The Wharton store has annual sales of approximately $173,000 andemploys about 25 persons.The operations are in the charge of a storemanager.The store manager may discharge any employee for theftor for insubordination.He has authority to hire such personnel asdelivery men, cashiers, and clerical employees.He can recommendto the district manager the promotion or transfer of any subordinate.However, transfers in and out of the Wharton store appear to be infre-quent.The store pay roll is prepared in the local mine office.Wagesare distributed in cash by the store manager.There is no history of collective bargaining with respect to KoppersStores' employees generally except for the employees of three storesrecently purchased from another company.' In view of the absenceof any history of collective bargaining relative to the employeesinvolved herein and the isolation of the Wharton store and the com-munity which it serves from areas where other stores of the Employerare located, we are of the opinion that a unit limited to the employeesof the Wharton store is appropriate at the present time.'The parties agree that probationers and part-time workers who areemployed 40 hours or more per month should be included within theunit.We shall include them.'We find that all employees of the Employer at its Wharton store inWest Virginia, including department heads ,4 probationers and part-time workers,5 sales persons, cashiers, receiving and mailing clerks,fountain attendants, and delivery men, but excluding junior and senioroffice clerks, the store manager, the assistant store manager, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, 'or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'On December 1, 1946, the Employer acquired threestores in the Fairmont district fromCollieries CorporationAt the time of their acquisition, the employees in these.stores werecovered by bargainingagreementswith anaffiliate ofthe UnitedMineWorkers of America.The Employer has recognized and observed the conditions of theseagreements which expireDecember 1, 19472SeeMatter of Smoky MountainStages,Incorporated, 72 NL R B 1323.S This includes Glenna Mahone,Betty McCoy,MillardMcDavid,and Clara Smith.4 All parties agree that the employees having this titleare not supervisorswithin theBoard'scustomarydefinition.6 See footnote 3 KOPPERS STORESDIRECTION OF ELECTION507As part of the investigation to ascertain representatives for thepurposes of collective bargaining with, Koppers Stores, a Divisionof Eastern Gas and Fuel Associates, Wharton, West Virginia, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed duriiig the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were'ill or on vacation or temporarilylaid off and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by UnitedConstructionWorkers, affiliatedwithUnitedMineWorkers ofAmerica, for the purposes of collective bargaining.CHAIRMAN HEEzoG took no part in the consideration of the aboveDecision and Direction of Election.